t c summary opinion united_states tax_court mark pennington petitioner v commissioner of internal revenue respondent docket no 5681-08s filed date mark pennington pro_se sarah bolen for respondent wells judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the 1all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all amounts are rounded to the nearest dollar decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax for his tax_year of dollar_figure a failure_to_file addition_to_tax pursuant to sec_6651 of dollar_figure a failure to pay addition_to_tax pursuant to sec_6651 of dollar_figure and a failure to pay estimated income_tax addition_to_tax pursuant to sec_6654 of dollar_figure the parties stipulated several of the underlying issues both parties agree that petitioner is liable for a deficiency of dollar_figure and that petitioner is not liable for a failure to pay estimated income_tax addition_to_tax pursuant to sec_6654 at trial petitioner conceded that he was liable for the failure to pay addition_to_tax pursuant to sec_6651 accordingly the only issue remaining for decision is whether petitioner is liable for the failure_to_file addition_to_tax pursuant to sec_6651 background some of the facts and certain exhibits have been stipulated the stipulations of fact are incorporated in this opinion by reference and are found accordingly 2neither party offered an explanation as to the difference between the amount of the deficiency in the stipulation of facts and the amount of the deficiency in the notice_of_deficiency at the time the petition was filed petitioner resided in florida petitioner is married to cynthia pennington throughout tax_year petitioner worked as an attorney petitioner moved offices three times and his personal_residence once between and date in the process petitioner lost many of his personal records for tax_year petitioner timely filed form_4868 application_for automatic_extension of time to file u s individual_income_tax_return with the internal_revenue_service irs and included a payment of dollar_figure petitioner also filed form_9465 installment_agreement request with the irs stating that the total_tax due was dollar_figure and that he made a payment of dollar_figure with his tax_return for the year in issue respondent has no record of a federal_income_tax return filed by petitioner or of any payment in excess of the dollar_figure paid with form_4868 petitioner sent the irs a check dated date for dollar_figure for his tax_year estimated federal_income_tax liability respondent has no record of a return filed for tax_year petitioner failed to file a tax_return for tax_year discussion generally a return is considered filed with the irs when the return is delivered to and received by the irs see 241_us_73 131_tc_239 however a return that is mailed by the taxpayer on or before the filing deadline and received by the irs after the filing deadline may be considered timely filed if the postmark date falls on or before the filing deadline and the return is deposited in the mail in the united_states in an envelope or wrapper properly addressed to the appropriate office with postage prepaid sec_7502 where a return is sent by registered or certified mail the registration or certification is prima facie evidence of delivery and the date of registration or certification is deemed the postmark date sec_7502 sec_301_7502-1 proced admin regs sec_6651 imposes an addition_to_tax for failure_to_file a return by the date prescribed determined with regard to any extension of time for filing the addition_to_tax i sec_5 percent of the tax required to be shown on the return if the failure_to_file does not exceed month with an additional percent per month for each month the failure continues up to a maximum of percent id however the failure_to_file addition_to_tax is not imposed if the taxpayer can establish that such failure is due to reasonable_cause and not due to willful 3the sec_6651 addition_to_tax is reduced by the amount of the sec_6651 addition for any month or fraction thereof to which an addition_to_tax applies under sec_6651 and see sec_6651 neglect id to prove reasonable_cause the taxpayer must show that he exercised ordinary business care and prudence but nonetheless could not file the return when it was due see 92_tc_899 the commissioner bears the burden of production with respect to the failure_to_file addition_to_tax pursuant to sec_7491 however the taxpayer bears the ultimate burden_of_proof 116_tc_438 the commissioner need not come forward with evidence regarding reasonable_cause it is the taxpayer’s burden to raise such a defense higbee v commissioner supra pincite as proof of petitioner’s failure_to_file his federal_income_tax return respondent offered a certification of lack of record for petitioner for the year in issue accordingly we conclude that respondent has met his burden of production regarding the applicability of the sec_6651 addition_to_tax petitioner a calendar_year taxpayer was required to file a federal_income_tax return by date return sec_6072 however taxpayers are allowed an automatic month extension of time to file if they form_4868 before the date prescribed for filing the individual_income_tax_return sec_4temporary regulations applicable to applications for automatic extensions of time to file an individual income_tax continued sec_1_6081-4 income_tax regs petitioner timely filed form_4868 extending the time to file a return until date consequently in order to prevail on the sec_6651 addition_to_tax petitioner must prove either that he timely filed his return by the extended due_date or that he had reasonable_cause for his failure_to_file his return by the extended due_date by letter dated date respondent mailed petitioner a notice_of_deficiency determining among other things the failure_to_file addition_to_tax pursuant to sec_6651 petitioner worked with respondent’s employee sandra lowe to resolve the issues in the notice_of_deficiency ms lowe advised petitioner to recreate a return for the tax_year on date petitioner faxed ms lowe a federal_income_tax return that he recreated for tax_year on date petitioner found a box containing the return he and mrs pennington had purportedly filed which was dated july and continued return filed after date increase the automatic_extension period from months to months sec_1_6081-4t temporary income_tax regs fed reg date these regulations became permanent during and the permanent regulations apply to applications for automatic extensions of time to file individual income_tax returns filed after date see t d 2008_33_irb_330 5it is unclear from the record whether petitioner’s form_4868 was for himself or himself and mrs pennington on date petitioner provided respondent a copy of the allegedly filed return petitioner testified that he always files his returns petitioner contends that he filed a return on date and a return on date however respondent has no record of a return filed by petitioner for tax_year or and at trial petitioner admitted that he did not file a return for tax_year in the months leading up to trial petitioner changed his position regarding the filing of his return a number of times accordingly we give little weight to petitioner’s testimony that he always files his returns petitioner testified that he mailed a return from a post office in the city where he resided however petitioner did not offer proof of mailing such as proof of certified or registered mailing see sec_7502 additionally petitioner failed to recall specifically either mailing the return or if he mailed it from which post office he mailed it 6the trial of the instant case took place on date petitioner did not contend that he filed for an extension of time to file the return the extension if timely filed would have expired on date sec_1_6081-4 income_tax regs 7in his motion to continue dated date petitioner stated that he was certain that he had filed his tax_return for like every other year however it now appears that this was not the case for the year at trial on date petitioner testified that he was certain that he had timely filed his return petitioner and his wife signed the copy of the return provided to respondent on date the allegedly filed return was dated july and we note that ms pennington did not testify at trial moreover petitioner failed to offer proof of actual delivery of the return or reasonable_cause for failure_to_file his return accordingly on the basis of the record we hold that petitioner has failed to meet his burden of proving that he timely filed a federal_income_tax return and has failed in his burden of proving reasonable_cause for his failure to timely file his return consequently we sustain respondent’s determination of an addition_to_tax pursuant to sec_6651 the court has considered all other arguments made by the parties and to the extent we have not addressed them herein we conclude they are them moot irrelevant or without merit to reflect the foregoing and the parties’ concessions decision will be entered under rule
